Citation Nr: 1124599	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-28 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for transient ischemic attacks with seizures, to include as due to exposure to mustard gas and sarin gas.  

2.  Entitlement to service connection for scars, left arm, to include as due to exposure to mustard gas and sarin gas.  

3.  Entitlement to service connection for involuntary movements, to include as due to exposure to mustard gas and sarin gas.  

4.  Entitlement to service connection for diarrhea, to include as due to exposure to mustard gas and sarin gas.  

5.  Entitlement to service connection for migraine headaches, to include as due to exposure to mustard gas and sarin gas.  

6.  Entitlement to service connection for blurred vision, to include as due to exposure to mustard gas and sarin gas.  

7.  Entitlement to service connection for depression and mental confusion with angry outbursts to include as due to exposure to mustard gas and sarin gas.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1958 to September 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A hearing was held on April 12, 2011, by means of video conferencing equipment with the appellant in Detroit, Michigan, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  After the hearing, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for transient ischemic attacks with seizures, to include as due to exposure to mustard gas and sarin gas, entitlement to service connection for involuntary movements, to include as due to exposure to mustard gas and sarin gas, entitlement to service connection for diarrhea, to include as due to exposure to mustard gas and sarin gas, and entitlement to service connection for migraine headaches, to include as due to exposure to mustard gas and sarin gas, entitlement to service connection for blurred vision, to include as due to exposure to mustard gas and sarin gas, entitlement to service connection for depression and mental confusion with angry outbursts to include as due to exposure to mustard gas and sarin gas, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The persuasive and probative evidence of record is at least in relative equipoise regarding whether the Veteran's scars of the left forearm are related to active service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, scars of the left forearm were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

As the Veteran's claim for service connection for scars of the left arm is being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows:

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316 (2010).

For claims involving exposure to mustard gas, the veteran must prove evidence of in-service exposure, and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316 (2002); see also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for scars of the left forearm.    

In this case, the Veteran has stated that he was exposed to mustard gas and sarin gas during his period of active service.  Specifically, he explained that the testing of gas caused the scars on his left forearm.    

Here, the evidence shows that the Veteran has a current disability.  The claims file includes a photograph of the Veteran's left forearm revealing several healed scars.  In addition, the September 2007 letter from the Veteran's psychologist, J.C., noted that he reviewed a photograph which showed white scars on the Veteran's forearm where toxic chemicals were applied.  In another September 2007 letter, the Veteran's private physician, Dr. K.M., explained that he personally viewed the scars on the Veteran's left forearm where the toxic chemicals were applied to his skin.    

The service treatment records are absent for any notations or documentation regarding scars of the left forearm.  However, the record does show that the Veteran was stationed at Fort McClellan in Alabama from February to March 1959.  The Veteran attended the Chemical Corps School for five weeks at Fort McClellan.  The Department of Defense (as communicated by the Compensation and Pension service) did not list the Veteran as a test participant at Fort McClellan; however, it was noted that the three drop mustard test was normally standard training at these courses which involved placing three drops of agent on the forearm.  The Department of Defense (DoD) explained that it was possible that the Veteran was exposed to the three drop mustard test.  In addition, the Veteran submitted a letter from the Department of the Army, U.S. Army Public Health Command dated in September 2010.  General T.K.A. noted that he reviewed the correspondence from the Veteran regarding the alleged exposure to chemicals while he attended the U.S. Army Chemical Corps School at Fort McClellan, Alabama in 1959.  General T.K.A. explained that an excerpt from the 1993 Institute of Medicine (IOM) report entitled Veterans at Risk:  The Health Effects of Mustard Gas and Lewisite made mention of testing sites where test subjects were exposed to nerve agents.  The list included Fort McClellan where the Veteran was stationed for five weeks.  

Initially, the Board notes that there is no evidence that the Veteran had full body exposure to mustard gas.  Although General T.K.A. explained that Fort McClellan was a testing site where subjects were exposed to nerve agents, including mustard gas, the DoD specifically noted that the Veteran was not listed as a participant with respect to the testing of mustard gas.  Therefore, the provisions of 38 C.F.R. § 3.316 are not for application.   

Nonetheless, failure to establish service connection under 38 C.F.R. § 3.316 does not preclude the Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As noted above, the medical evidence clearly shows that the Veteran has scars of the left forearm.  In addition, the Veteran's private physician stated that the scars of the left forearm were caused by the application of toxic chemicals during the Veteran's period of active service.  Although the service treatment records do not reveal documentation with respect to any scars of the left forearm, the Board finds it persuasive that the Veteran may have been exposed to the three drop test which involved the application of mustard gas to the forearm.  It is reasonable to believe that the Veteran would have current scars on his forearm from the application of the three drop test.  Thus, the Board finds that reasonable doubt exists as to whether the Veteran's scars of the left forearm are related to active service.  To the extent there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Based on the evidence of record, the Board finds that the Veteran's scars of the left forearm are related to his period of active duty service.  Accordingly, the Board concludes that service connection for scars of the left forearm is warranted.


ORDER

Entitlement to service connection for scars of the left forearm is granted.  


REMAND

Reasons for Remand:  To allow for verification of reported exposure to sarin gas during active service and to provide VA examinations.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran has contended that he was exposed to mustard gas and sarin gas during his period of active service.  The evidence reveals that the Veteran was stationed at Fort McClellan, Alabama from February to March 1959.  The Veteran attended the Chemical Corps School for five weeks.  The RO requested verification of the Veteran's exposure to mustard gas.  The DoD did not list the Veteran as a test participant at Fort McClellan.  However, it was noted that the three drop mustard test was normally standard training at these courses which involved placing three drops of agent on the forearm.  However, it is not clear whether the RO requested verification regarding whether the Veteran was exposed to sarin gas.  In addition, the Veteran submitted a letter from the Department of the Army, U.S. Army Public Health Command dated in September 2010.  General T.K.A. explained that while the U.S. Army Public Health Command did not maintain records related to chemical warfare agent research or training exercises, they had expertise in the health effects of chemical warfare agents and, therefore, maintain professional familiarity with open-source literature on the topic.  An excerpt from the 1993 Institute of Medicine (IOM) report entitled Veterans at Risk:  The Health Effects of Mustard Gas and Lewisite made mention of testing sites where test subjects were exposed to nerve agents.  The list included Fort McClellan where the Veteran was stationed for five weeks.  General T.K.A. stated that it was reasonable to conclude that the term "nerve agents" included sarin gas.  

In reviewing the above, the Board finds that additional development is required prior to adjudication of the Veteran's claims.  Although the RO requested verification of the Veteran's reported exposure to mustard gas, there is no indication that the Veteran's reports of exposure to sarin gas have been investigated.  As General T.K.A.'s letter suggests that the Veteran may have been exposed to sarin gas during his service at Fort McClellan, the Board finds that the RO/AMC should make additional efforts to verify the Veteran's alleged exposure to sarin gas.  

In addition, the Board finds that the Veteran should be afforded VA examinations with respect to his claims for service connection.  As noted above, the Veteran has claimed that his transient ischemic attacks with seizures, involuntary movements, diarrhea, migraine headaches, blurred vision, depression and mental confusion with angry outbursts are related to exposure to sarin gas and mustard gas during his period of active service.  Specifically, the Veteran has contended that during his time at Fort McClellan, he was subjected to the testing of gases at the Chemical Corps School.  The evidence of record, including the DoD's response and the letter from General T.K.A., indicates that the Veteran may have been exposed to gas testing during service as Fort McClellan is a known testing site.  In addition, the current medical evidence shows that the Veteran has complained of chronic diarrhea, headaches, depression, confusion, and blurred vision.  The Veteran's private physicians have also suggested that the Veteran's neurological and psychiatric symptoms are related to the Veteran's period of active service.  In a June 2006 letter, the Veteran's psychologist, J.C., stated that the Veteran had been treated for intermittent explosive disorder, poor judgment, and depressive symptoms for many years and that, in his assessment, the Veteran's current and past symptoms were related to exposure to nerve gas and mustard gas while he was at Fort McClellan.  Furthermore, the Veteran's private physician, Dr. K.D.M., stated that the Veteran had been disabled from a combination of an atypical dementia, seizures, and a behavioral disorder characterized primarily by outbursts of violent uncontrolled anger.  He did not feel that the Veteran's symptoms had been consistent with Alzhemier's dementia or other known dementias.  Dr. K.D.M.  stated that he believed that since the Veteran's clinical picture was not typical of other forms of dementia, he believed that the Veteran's neurologic diseases may be from complications of exposure to sarin gas decades ago.  The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  In light of the evidence of record,  the Board finds that VA examinations are necessary for determining the nature and etiology of the Veteran's claimed disabilities.  

Finally, the Veteran's claims for service connection are inextricably intertwined with the TDIU claim.  In other words, the remanded claims may affect the claim of TDIU if any of the claims are granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate entity to obtain any available information that would describe any resulting chemical/gas exposure during the Veteran's period of service at Fort McClellan, Alabama from February to March 1959.  The Board is particularly interested in whether the Veteran was exposed to sarin gas.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any transient ischemic attacks with seizures that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should identify all current disorders with respect to the Veteran's reported symptoms.  The examiner should indicate whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to the Veteran's military service, including his symptomatology therein.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to any exposure to gas (including sarin and mustard) during the Veteran's service as opposed to its being more likely due to some other factor or factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any involuntary movements that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should identify all current disorders with respect to the Veteran's reported symptoms.  The examiner should indicate whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to the Veteran's military service, including his symptomatology therein.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to any exposure to gas (including sarin and mustard) during the Veteran's service as opposed to its being more likely due to some other factor or factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any chronic diarrhea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should identify all current disorders with respect to the Veteran's reported symptoms.  The examiner should indicate whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to the Veteran's military service, including his symptomatology therein.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that any current disability is causally or etiologically related to any exposure to gas (including sarin and mustard) during the Veteran's service as opposed to its being more likely due to some other factor or factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any migraine headaches that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should identify all current disorders with respect to the Veteran's reported symptoms.  The examiner should indicate whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to the Veteran's military service, including his symptomatology therein.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to any exposure to gas (including sarin and mustard) during the Veteran's service as opposed to its being more likely due to some other factor or factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any blurred vision that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should identify all current disorders with respect to the Veteran's reported symptoms.  The examiner should indicate whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to the Veteran's military service, including his symptomatology therein.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to any exposure to gas (including sarin and mustard) during the Veteran's service as opposed to its being more likely due to some other factor or factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric/mental disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should identify all current disorders with respect to the Veteran's reported symptoms.  Specifically, the examiner should note the diagnoses of explosive disorder, behavioral disorder, and dementia.  The examiner should indicate whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to the Veteran's military service, including his symptomatology therein.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to any exposure to gas (including sarin and mustard) during the Veteran's service as opposed to its being more likely due to some other factor or factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence, to include entitlement to a TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


